Filed 6/30/22 In re Ar.P. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re Ar.P., A Person Coming Under                                B314224
 the Juvenile Court Law.
 _________________________________                                 (Los Angeles County
 LOS ANGELES COUNTY                                                Super. Ct. No. 18CCJP01447)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 P.P.,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Mary E. Kelly, Judge. Affirmed.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
       P.P. (Father) appeals various orders of the juvenile court
in dependency proceedings regarding his son, Ar.P. On appeal,
Father argues for the first time that the juvenile court should
not have terminated those proceedings. He contends that Father
and Ar.P. were making progress toward repairing their damaged
relationship, that terminating juvenile court jurisdiction will
threaten that progress, and thus that continuing jurisdiction
would have been in Ar.P.’s best interests. Even if we broadly
construe Ar.P.’s notice of appeal as identifying the order
terminating juvenile court jurisdiction, Father failed to object
to the termination of juvenile court jurisdiction below, and has
thus forfeited the argument. Accordingly, we affirm.1

            FACTS AND PROCEEDINGS BELOW
       The instant dependency proceedings began in 2018 when
the juvenile court took jurisdiction over Ar.P. and his brother,
Father’s now-adult son A.P., based on “Father’s history of volatile
and aggressive conduct and because Father threatened to harm
A.P. with a baseball bat.”2 The baseball bat incident resulted in
a criminal restraining order against Father and a conviction for
“threaten[ing] to use force on a person ([c]hild [a]buse).”
       “[T]he petition also alleged that the children did not want
to visit” Father, who lived separately from the mother. The
children continued to refuse contact with Father during the first


      1 We resolve this case by a memorandum opinion pursuant
to California Standards of Judicial Administration, section 8.1.
Accordingly, we include a minimal summary of the factual and
procedural background.
      2The children are prior dependents of the court based on
domestic violence between the parents.




                                 2
approximately two years of the dependency proceedings. Their
therapist also reported they were not ready to begin such visits.
        Father participated and made progress in services during
this time, but also violated the criminal protective order in
September 2019, resulting in a misdemeanor conviction. The
children’s therapist reported both children suffered from anxiety
and post-traumatic stress disorder (PTSD) as a result of the way
Father had treated them.
        In orders that were the subject of an earlier appeal, the
juvenile court terminated jurisdiction, granted the mother sole
physical custody, and awarded Father visitation to the extent
that the children were willing to participate. (See In re A.P.
et al. (Apr. 1, 2020, B299536) [nonpub. opn.].) In an unpublished
opinion, we vacated those orders and instructed the juvenile
court on remand to conduct further proceedings “to determine
whether jurisdiction should be continued, and to formulate a new
visitation order that does not give the children or their therapist
authority to determine visitation.” (See ibid.)
        The juvenile court did so. At the outset of the proceedings
following remand, the Los Angeles County Department of
Children and Family Services (DCFS) reported that the children
continued to refuse to have contact with Father based on his
past behavior. The therapist did not believe the case being
reactivated was “in any way beneficial to the [P.] boys” but
instead “it [was] entirely for the benefit of . . . [F]ather, who
had lost his parental visitation rights due to being violent and
threatening to the whole family.”
        The court nevertheless ordered the children to participate
in monitored visitation with Father in a virtual therapeutic
setting. The children’s individual therapy and conjoint therapy




                                 3
with Father was to be provided by a new therapist, Tom Echlin,
based on Father’s concerns about the previous therapist. Echlin
began virtual conjoint sessions with Father and Ar.P. that
initially seemed promising, and Echlin initially noted “no
evidence of a reoccurrence of [the] somatic symptoms of anxiety”
Ar.P. had previously been experiencing, suggesting Ar.P. “fe[lt]
safe and [was] tolerating the process.” The treatment plan had to
be modified, however—and Echlin’s conjoint sessions with Ar.P.
and Father discontinued—due to Father’s aggressive and hostile
conduct. Specifically, in November 2020, the therapist indicated
that “ ‘there are significant deficits in [Father’s] capacity for
anger management, an inability to recognize the impact of his
actions, a tendency towards emotional dysregulation, and an
authoritarian parenting style.’ ”
       Pursuant to the revised treatment plan, Ar.P. continued
to participate in individual counseling sessions with Echlin, and
Father resumed anger management sessions with a different
therapist.
       In October 2020, a court-ordered psychological evaluation
of Father was completed and reported, “[Father] scored in
the significantly elevated range on MCMI-IV [s]cales labeled
Histrionic, Turbulent, Narcissistic and Sadistic.” The evaluation
further concluded Ar.P.’s resistance to visits with Father
stemmed from realistic concerns about Father’s long-standing
behavior. It recommended that “therapy services implemented
to renew contact between [Ar.P.] and his father . . . should be
limited to [no] more than [six] months, and that if no movement
toward renewal of visitation is created through therapy, visits by
the father should be ordered terminated.”




                                4
       In December 2020, Echlin reported Ar.P. would be ready
to restart conjoint sessions with Father once Father’s therapist
determined Father had met his therapeutic goals. No such
determination appears in the record. To the contrary, as
of April 2021, Echlin reported that Father still needed to
successfully complete focused anger management therapy
before proceeding to the next phase of the reunification efforts.
Father’s therapist also reported her “reservations regarding
[Father’s] progress to goals” and “recommend[ed] [Father]
continue in treatment to support and maintain progress toward
current goals.” Also in April 2021, the criminal court found
Father in violation of his probation for failing to obey the
criminal protective order, reinstated probation, and ordered
Father to complete additional anger management courses.
Finally, although Father had completed his domestic violence
program, a staff member at the program indicated she was
“[n]ot sure if [Father] is taking full responsibility for his actions.”
       Around this same time, Ar.P. expressed a desire to
reunite with Father “on [Ar.P.’s] terms—not by court order.”
Echlin interpreted this as “actual evidence (at least in child
centered psychotherapeutic terms) of . . . [Ar.P.’s] ‘nascent desire’
for a parental connection.” He further noted: “[I]t is possible
that [Father] could be deemed ready for monitored interactions
with the minor child, but the child persists in resistance because
they are coerced by court order. Paradoxically, removal of
the order for reunification could promote progress towards
reunification. It is important to emphasize here that while
[Ar.P.’s] statement . . . suggests [he and Father] have formed
significant internal structures that will allow them to resolve
paternal relationship issues, they are also bolstered by the




                                   5
restraining order and the therapeutic relationship with this
writer.” Ar.P. wanted the case closed and “ ‘to have a normal
life without court.’ ” Ar.P. also continued to report he did not
feel safe or comfortable with Father and did not want any type
of visits with Father until Ar.P. was ready, which “ ‘could be
a month, two months, or a year’ ” and did not want the court
and / or Father to force him to visit Father.
       In May 2021, Ar.P.’s counsel filed a request for a
restraining order protecting Ar.P., A.P., and the mother from
Father, given that the criminal protective order was set to
expire in the coming months. The court granted a temporary
restraining order and set a hearing for the request for a
permanent order.
       As of June 2021, Father was still working toward
accomplishing his therapeutic goals. At the outset of a
July 8, 2021 hearing on the restraining order request, the
court indicated its intention to “close the case with a juvenile
custody order, providing for the visits in a therapeutic setting.”
The hearing was continued, and when it resumed, the court
indicated its further intention to grant the requested permanent
restraining order. The court then teed up the issue of
terminating the case, and Father asked to be heard regarding
the custody and visitation terms of a prospective custody order.
Father argued for expanded visitation and / or custody for Father,
but did not object to or express disagreement with the court’s
stated intention to terminate juvenile court jurisdiction.
       The court granted the permanent restraining order.
The court further found that “because of [the] mother’s great
participation in programs and her continued protective capacity
that conditions that brought the case before the court no longer




                                6
exist and are not likely to exist if supervision is withdrawn.” It
concluded that it was “in the best interest of the child, given [the]
mother’s protective capacity, that the case close with a juvenile
custody order providing for sole legal and sole physical custody
of [Ar.P.]” with “a monitored visit [with Father] in a therapeutic
setting one time a month.” The court issued orders to this effect
on July 8, 2021, but stayed termination of jurisdiction until
receipt of the family court custody order. The custody order was
filed July 16, 2021, and juvenile jurisdiction was terminated as of
that date.
       Father timely appealed orders of the court that he
identifies as orders on the following dates/with the following
descriptions: “7-8-21 and 7-16-21 (Juvenile Custody Order) and
7-8-21 (Restraining order).”

                          DISCUSSION
       On appeal, Father argues the court erred in terminating
dependency jurisdiction. DCFS responds, inter alia, that Father
failed to object to the termination of juvenile court jurisdiction
below, and thereby forfeited his ability to do so on appeal.3 (See


      3 DCFS also questions the sufficiency of Father’s notice
of appeal to support an appeal challenging the termination
of jurisdiction. The notice identifies the orders appealed from
by date and description. The descriptions do not refer to
termination of jurisdiction, but the dates do correspond to the
dates of orders addressing termination of jurisdiction. We
interpret the notice of appeal broadly and conclude we have
jurisdiction to decide the matter on appeal. (See Cal. Rules
of Court, rule 8.100(a)(2) [a “notice of appeal must be liberally
construed” and “is sufficient if it identifies the particular
judgment or order being appealed”].)




                                  7
In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1338 [“[m]any
dependency cases have held that a parent’s failure to object
or raise certain issues in the juvenile court prevents the parent
from presenting the issue to the appellate court”]; In re Cheryl E.
(1984) 161 Cal.App.3d 587, 603 [“[a] party on appeal cannot
successfully complain because the trial court failed to do
something which it was not asked to do”].) Father does not
dispute that he failed to challenge termination below. Instead,
he asks this court to exercise its discretion and excuse such
failure, because “[t]ermination of jurisdiction which directly
results in final custody and visitation orders regarding
dependent children involves [a] public interest and public policy.”
(See Hale v. Morgan (1978) 22 Cal.3d 388, 394.) We decline the
invitation.
       Father also urges that we consider his argument despite
his failing to raise it below because “it would have been futile
to object to termination of jurisdiction.” Specifically, he argues
that “termination of jurisdiction was based on [DCFS’s]
recommendation for final custody and visitation orders,” and the
court had already rejected Father’s arguments on these points.
(See People v. Hill (1998) 17 Cal.4th 800, 820 [defendant need
not object to preserve an issue for appeal where to do so would
have been futile].) But Father’s objection to the termination of
jurisdiction need not have been based on any deficiency in the
custody or visitation orders. Father could have argued, as he
does on appeal, that continuing jurisdiction was warranted on
some other basis. He did not. Having failed to challenge the
termination of juvenile court jurisdiction below, he may not do
so now.




                                 8
      Father has identified no other potential error in the court’s
termination of juvenile court jurisdiction. Accordingly, we must
affirm.

                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                     ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  BENDIX, J.




                                 9